Citation Nr: 0315259	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for progressive muscular 
atrophy, claimed as due to Agent Orange exposure.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from October 1966 to February 
1971, including service in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in May 2000.  

The Board remanded the case to the RO for additional 
development of the record in March 2001.  

The record indicates the veteran canceled another hearing 
scheduled in December 2002 before a Veterans Law Judge.  

In March 2003, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  

In May 2003, the requested VHA opinion was incorporated into 
the record.  



FINDINGS OF FACT

1.  The veteran, who served in the Republic of Vietnam during 
the Vietnam Era, is likely shown to have been exposed to 
Agent Orange during that period of active duty.  

2.  The veteran currently is shown to have a working 
diagnosis of axonal neuropathy that as likely as not is due 
to herbicide exposure in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by progressive muscular atrophy and 
neuropathy is due to herbicide exposure that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for progressive muscular 
atrophy, claimed as due to Agent Orange exposure.  

Additionally, the claim has been reviewed by a VHA specialist 
for an opinion with respect to relating the veteran's current 
disability to an incident of active service.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  In addition, in light of 
the favorable action taken hereinbelow, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  


II.  Service Connection for Progressive Muscular Atrophy,
Claimed as Due to Agent Orange Exposure

A.  Factual Background 

A careful review of service department records shows that the 
veteran was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal with 
1960 Device.  

A careful review of the veteran's service medical records 
shows neither manifestations nor complaints of muscular 
atrophy or neuropathy.  

The post-service medical records reflect that, in 1988, the 
veteran gradually began losing the strength in the muscles of 
his right hand and the lower arm, together with weakness in 
the muscles of his right lower leg.  

In a medical statement submitted by the veteran's treating 
physician in December 1992, a diagnosis of progressive 
muscular atrophy involving the anterior horn cells of the 
cervical and lumbar cord on the right was noted.  

The veteran underwent electrodiagnostic testing in May 1995.  
Such testing revealed evidence of a polyneuropathy with 
considerable axonal loss, with the right worse than the left.  
Motor neuron disease could not be ruled out.  

The VA hospital records dated in November 1995 show a 
discharge diagnosis of distal motor axonopathy of unknown 
type.  

The testimony of the veteran at a hearing in May 2000 was to 
the effect that he had been exposed to Agent Orange in 
Vietnam and had handled canisters of Agent Orange on the 
ground in service.  He testified that his work in Vietnam was 
in conjunction with road piles, clearing roads to fire bases 
and safety bases.  The dozers were used to plow trees and the 
residue off to the side, which were then defoliated by use of 
aircraft spraying the dioxide.  

In a medical statement submitted in September 2001, the 
veteran's treating physician indicates that the veteran had 
developed an interesting neurological disorder in the 1980's 
characterized mainly by severe distal motor axonopathy or 
neuropathy.  The statement reflects that, in the physician's 
opinion, the veteran's condition is possibly a result of 
exposure to Agent Orange.  

The non-VA hospital records received in February 2002 show a 
diagnosis of peripheral neuropathy secondary to Agent Orange.  

The veteran underwent a VA neurological examination in April 
2002.  The VA examiner noted that the veteran had a severe 
and progressive multifocal motor neuropathy, which was 
accompanied by a severe neuropathic pain.  Although the cause 
of the veteran's condition was undetermined, the VA examiner 
could not exclude the possibility that exposure to a toxin 
might cause this type of nerve damage.  

In May 2003, a VHA specialist in neuropathy provided an 
advisory opinion to the Board.  It was noted that no definite 
and clear diagnosis had been made and that the working 
diagnosis was that of axonal neuropathy.  

The VHA specialist indicated that the relationship between 
Agent Orange exposure and later peripheral neuropathy was not 
clear from the medical literature:  "... the available 
evidence [in 1994] was insufficient to determine an 
association between neurologic disorders and exposure to 
herbicides used in Vietnam."  The VHA specialist added that, 
"more recent reports [did] find evidence of a relationship 
between exposure to Agent Orange and peripheral neuropathy 
(cite omitted)."  

The VHA Specialist concluded that, "in this case where no 
cause [could] be found and the neuropathy [was] unusual, a 
relationship with Agent Orange [was] possible."  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report 
neither muscular atrophy nor neuropathy, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) are 
also satisfied:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda (PCT); prostate 
cancer; multiple myeloma; respiratory cancers (cancers 
of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma.

38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, 
PCT, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval or air 
service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In this case, the veteran's peripheral neuropathy became 
manifest several years after active service.  As such, the 
Board finds that service connection for the veteran's 
peripheral neuropathy on a presumptive basis under 38 C.F.R. 
§ 3.309(e) is not warranted.  

The fact that the Secretary has not determined that there is 
any presumptive basis for service connection for the 
veteran's disability manifested by progressive muscular 
atrophy and neuropathy based on exposure to Agent Orange does 
not preclude the veteran from establishing service connection 
(i.e., through evidence of a direct relationship to service 
or on some other secondary basis).

In this regard, the Board notes that it had requested a VHA 
opinion for purposes of relating the veteran's current 
disability to an incident of active service.  

Moreover, effective June 10, 2003, all veterans who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, are presumed to 
have been exposed to herbicides, regardless of whether they 
contracted one of the diseases on the presumptive list, shown 
above, unless there is affirmative evidence to the contrary.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, Title 2, § 201, 15 Stat. 987, 988 (2001) 
(to be codified at 38 U.S.C. § 1116).  

Here, the veteran testified that he had handled canisters of 
Agent Orange on the ground in service and was exposed to the 
spraying while clearing roads.  In the absence of contrary 
evidence, the Board finds the veteran's testimony probative 
for the purpose of establishing exposure to Agent Orange in 
service.  

The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

In this case, the post-service medical records reflect a 
history of muscular atrophy since 1988, a diagnosis of 
progressive muscular atrophy in 1992, a diagnosis of distal 
motor axonopathy of unknown type in 1995, and the presence of 
severe and progressive multifocal motor neuropathy in 2002.  

As to a medical opinion on nexus, a VA examiner in April 
2002, while noting that the cause of the veteran's condition 
was undetermined, was unable to exclude the possibility that 
exposure to a toxin might cause this type of nerve damage.  

Likewise, the VHA specialist concluded that a relationship 
with Agent Orange was possible in cases where a cause could 
not be found and the neuropathy was unusual.  The VHA 
specialist also noted recent medical findings of a 
relationship between exposure to Agent Orange and peripheral 
neuropathy.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the veteran's 
current disability manifested by the working diagnosis of 
axonal neuropathy is related to herbicide exposure in 
service.

By extending the benefit of the doubt to the veteran, service 
connection for a disability manifested by axonal neuropathy 
is warranted.  



ORDER

Service connection for a disability manifested by axonal 
neuropathy is granted.  


                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

